FILED
                            NOT FOR PUBLICATION                             SEP 03 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50527

               Plaintiff - Appellee,             D.C. No. 2:08-cr-01085-CBM

  v.
                                                 MEMORANDUM *
JOHN DE HERRERA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       John De Herrera appeals pro se from the bench-trial conviction and 24-

month unsupervised probationary sentence imposed for committing the

misdemeanor offenses of: (1) commemorative installation of a structure in a

federal park area without authorization; and (2) tampering with property in a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
federal park, in violation of 36 C.F.R. §§ 2.62(a) and 2.31(a)(2).

      De Herrera admits to committing the offenses, but contends that the

conviction should be set aside based on his defense of necessity. The district court

correctly concluded that there was no evidence to support De Herrera’s necessity

defense. Accordingly, this contention lacks merit. See United States v. Perdomo-

Espana, 522 F.3d 983, 987 (9th Cir. 2008).

      AFFIRMED.




                                          2                                   09-50527